Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is advised that should claim 34 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. See MPEP 704.10.

Applicant’s specification (page 15 line 29) lists Modiper CL430-G as the preferred “C” of applicant’s claims. Presumably, Modiper CL430-G meets either applicant’s claim 23 or 24. Applicant is required to state which (or neither) Modiper CL430-G corresponds to. A response that fails to reply to this question will be considered NONRESPONSIVE.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 16,18-23,25-30 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Laughner 5396154 in view of Haese 2009/0117314.
	Laughner exemplifies (#19) a blend of 1200 parts polycarbonate, 400 parts polyester, 200 parts ABS and 200 parts of E/GMA/SAN. This is normalized to 60/20/10/10. The polycarbonate and PET collectively qualify as applicant’s “A”. The ABS was mass polymerized (col 17 line 65) which qualifies as applicant’s “B”. The E/GMA/SAN (col 18 line 32) is Modiper A-4400 which is applicant’s preferred “C” (see page 15 line 28 of spec).
	Laughner does not report the phenolic  –OH content of his polycarbonate.
	The claimed range is typical for melt polymerized polycarbonates. Laughner (col 3 line 25-27) teaches preparing the polycarbonate by reacting the dihydric phenol with a carbonate ester. This is the well known melt transesterification method for polymerizing polycarbonates. Haese (paragraph 169) teaches 350-600ppm phenolic endgroups are preferable for melt polymerized polycarbonates.
	It would have been obvious to ensure Laughner’s polycarbonate has the typical amount of phenolic  -OH endgroups.


In regards to applicant’s dependent claims:
	Modiper A-4400 inherently is made by grafting styrene and acrylonitrile to an ethylene/glycidylmethacrylate copolymer in a 21/9/61/9 ratio (see paragraph 79 of Imada 2016/0208092).
	Glycidylmethacrylate has a single epoxy group. Its epoxy content would be 43/142 or 30wt%. Therefore Modiper A-4400’s epoxy content would be 9% times 0.3 or 2.7wt%.
	The ethylene/glycidylmethacrylate copolymer qualifies as a polyolefin.
The blending is conducted in an extruder at 2700C (col 17 line 21).
It is well known that is desirable to keep impurities low in a polycarbonate. Haese (paragraph 162) teaches a bisphenol A content of below 20ppm is preferable.
	The blends are injection molded into samples for testing (col 17 line 28).


Claim 33 rejected under 35 U.S.C. 103 as being unpatentable over Laughner 5396154 in view of Haese 2009/0117314 in further view of Weber 4526926.
	Laughner/Haese apply as explained above.
	Laughner’s ABS has 20% rubber (col 17 line 67) which is slightly higher than that claimed by applicant. However, Laughner is not limited to this particular ABS. Laughner (col 14 line 41) points the reader to Simon 4252911 for more explanation of the ABS. There, Weber exemplifies (#1) an ABS made by polymerizing styrenic monomers + 
	It would have been obvious to use Weber’s exemplified ABS as Laughner’s ABS as Laughner points directly to Weber for making the ABS.

Claims 18-23 and 25-32 are rejected under 35 U.S.C. 103 as obvious over JP2003160723 in view of Haese 2009/0117314.
	JP2003160723 is believed to exemplify (#24) a blend of 75 parts polycarbonate, 25 parts ABS, 1 parts graft “G” and other ingredients. Graft “G” is a graft of polycarbonate with acrylonitrile/styrene/glycidylmethacrylate (line 947 of translation). The ratio of acrylonitrile + styrene to glycidylmethacrylate is 5:1 (line 949) and should have a majority of styrene (paragraph 50) which qualifies as applicant’s “C”. The polymerization method for the ABS of the cited example is not known, but the reference (paragraph 46) teaches bulk, emulsion and bulk suspension. The limited number of choices, render all three anticipated (as well as obvious) which meets applicant’s “B”. See MPEP 2131.02 and In re Schauman 197 USPQ 5.
JP2003160723 does not report the phenolic  –OH content of the polycarbonate.
	The claimed range is typical for melt polymerized polycarbonates. JP2003160723 (page 298-300 of translation) teaches preparing the polycarbonate by any known method including reacting the dihydric phenol with a carbonate diester. This is the well known melt transesterification method for polymerizing polycarbonates. Haese (paragraph 169) teaches 350-600ppm phenolic endgroups are preferable for melt polymerized polycarbonates.


In regards to applicant’s dependent claims:
	Glycidylmethacrylate has a single epoxy group. Its epoxy content would be 43/142 or 30wt%. Therefore graft polymer’s epoxy content would be 5% times 0.3 or 1.5wt%.
	The graft can be made by polymerizing the unsaturated monomers in the presence of polycarbonate (paragraph 57).
The blending is conducted at 3000C (paragraph 91).
It is well known that is desirable to keep impurities low in a polycarbonate. Haese (paragraph 162) teaches a bisphenol A content of below 20ppm is preferable.
	The blends are injection molded into samples for testing (paragraph 91).


Note that claim 16 would also be met by this rejection, but cannot be included in a final rejection as amended claim 16 is equivalent to original claim 17. A new rejection of claim 16 is not permissible in the final rejection.


Claims 18-32 and 34 are rejected under 35 U.S.C. 103 as obvious over JP2003160723 in view of Haese 2009/0117314 in further view of the Modiper Functional Additive Brochure.

Applicant’s preferred “C” Modiper CL430-G is not suggested. Modiper is advertised as a compatibilizer for polycarbonate and ABS (see table 5 of the brochure). Modiper CL430-G has a main chain of polycarbonate and a branch of styrene/acrylonitrile/glycidylmethacrylate (see table 1 of the brochure). Modiper CL430-G fits the criteria of JP2003160723’s graft and would have been an obvious commercial source for JP2003160723’s graft. 
	Applicant (page 6 of the response of 11/24/21) admits Modiper CL430-G meets claim 23 and 24.


Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.
Applicant argues that no previous rejection was applied against both original claims 17 and 24 and therefore new claim 34 should be allowable.
This is not convincing. Because no previous claim simultaneously required both claim 17 and 24’s limitations, no rejection was provided for such a hypothetical claim. Previous claim 17 was best rejected by Laughner in view of Haese. Previous claim 24 was best rejected by JP2003160723 in view of the Modiper Functional Additive Brochure.
	Applicant argues the specification’s example 9 somehow overcomes any potential obviousness based upon Laughner and Haese.

Applicant argues that JP2003160723 lacks the now required phenolic end groups on “A”.
	This is not convincing. The claimed phenolic end group content appears to be the conventional value for melt polymerized polycarbonates.


	The amendment to independent claim 16 requiring “A” to have phenolic –OH groups changed the scope of dependent claims 18-30 permitting new rejections to be entered for these claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        12/7/21